438 F.2d 533
Randall J. DENNISON, Plaintiff and Appellant,v.Melvin LAIRD, Secretary of Defense, et al., Appellees.
No. 24622.
United States Court of Appeals, Ninth Circuit.
March 12, 1971.

Appeal from the United States District Court for the Eastern District of Washington, Northern Division; Charles L. Powell, Judge.
Croil Anderson (argued) and Michael H. Rosen, of Schroeter, Jackson, Goldmark & Bender, Seattle, Wash., for appellant.
Dean C. Smith, U. S. Atty. (argued), Smithmoore P. Myers, Sp. Asst. U. S. Atty., Spokane, Wash., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The final order of the district court dismissing Dennison's petition is affirmed.


2
We regard all of the unnecessary proceeding of Dennison through the local draft board as surplusage.


3
We hold Johnson v. Laird, 9 Cir., 435 F.2d 493, applicable and dispositive of this case.